Citation Nr: 1456132	
Decision Date: 12/22/14    Archive Date: 01/02/15

DOCKET NO.  09-21 673	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an initial compensable evaluation for residuals of a fracture of the left scapula. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran 


ATTORNEY FOR THE BOARD

H. Hoeft, Counsel


INTRODUCTION

The Veteran served on active duty from January 1976 to January 1979. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO), which granted service connection for a fracture of the left scapula and assigned a noncompensable evaluation.  The Veteran disagreed with the evaluation assigned. 

The Veteran testified at a May 2012 at a May 2012 Travel Board hearing.  A transcript of that proceeding has been associated with the claims file. 


FINDINGS OF FACT

The Veteran's left shoulder disability has been manifested by pain and weakness with range of motion more nearly approximating shoulder level throughout the appeal period; however, limitation of left arm motion to 25 degrees from the side has not been shown.  


CONCLUSION OF LAW

The criteria for a rating of 20 percent, but no higher, for residuals of a fracture to the left scapula have been met. 38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. §§ 4.40, 4.45, 4.71a, Diagnostic Codes 5201, 5203 (2014). 



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance. 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award. Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. 

VA has issued several VCAA notices to the Veteran including a September 2007 notice which informed him of the evidence generally needed to support a claim of service connection and the assignment of an evaluation and effective date for an initial award of service connection; what actions he needed to undertake; and how VA would assist him in developing his claim.  The September 2007 VCAA notice was issued to the Veteran prior to the rating decision from which the instant appeal arises.  The Veteran's appeal of the disability rating was readjudicated in the May 2009 statement of the case and the December 2012 supplemental statement of the case issued to him; therefore, there was no defect with respect to timing of the VCAA notice. See Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

Moreover, because this appeal arises from the Veteran's disagreement with the disability rating assigned following the grant of service connection, no additional notice is required regarding this downstream element of the service connection claim.  Indeed, the United States Court of Appeals for the Federal Circuit (Federal Circuit) and the United States Court of Appeals for Veterans Claims (CAVC) have held that regarding the downstream element of initial rating that, once service connection is granted the claim is substantiated, additional notice is not required, and any defect in notice is not prejudicial. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007) (noting that, once an initial VA decision awarding service connection and assigning a disability evaluation and effective date has been made, 38 U.S.C. § 5103(a) notice is no longer required); 38 C.F.R. § 3.159(b)(3) (no VCAA notice required because of filing of NOD).

Regarding the duty to assist in this case, VA has secured or attempted to secure all relevant documentation required by the VCAA.  Service treatment records and post-service VA and private treatment records have been obtained. 

The Veteran was also provided a VA examination in July 2012.  Moreover, the Board finds that the examination is adequate for rating purposes because after a comprehensive examination of the claimant as well as after a review of the record on appeal the examiner provided an opinion and findings as to the severity of his left shoulder disability that allow the Board to rate it under all relevant Diagnostic Codes. See 38 U.S.C.A. § 5103A(d); Barr v. Nicholson, 21 Vet. App. 303 (2007).

The Veteran testified before the undersigned in May 2012.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the VA employee who conducts a hearing fulfill two duties to comply with the above the regulation: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  At the 2012 Board hearing, the undersigned VLJ identified the issue on appeal, entitlement to a higher (compensable) initial disability rating for the service-connected residuals of a fracture to the left scapula.  The VLJ solicited testimony from the Veteran regarding the current symptoms and severity he experiences related to the service-connected left shoulder disability.  No pertinent evidence that might have been overlooked or that might substantiate the claims on appeal was identified by the Veteran or the representative.  For these reasons, the Board finds that the duties under 38 C.F.R. § 3.103(c)(2) have been fulfilled.

All identified and available relevant documentation has been secured and all relevant facts have been developed. There remains no issue as to the substantial completeness of the claims. 38 U.S.C.A. §§ 5103, 5103A, 5107; 38 C.F.R §§ 3.102, 3.159, 3.326(a).  For these reasons, the Board finds that the VCAA duties to notify and to assist have been met.

Increased Ratings

Disability ratings are determined by comparing a Veteran's present symptomatology with criteria set forth in the VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating. 38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran. 38 C.F.R. § 4.3.  The Veteran's entire history is reviewed when making disability evaluations. See generally, 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings," whether it is an initial rating case or not. Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007). 

In evaluating disabilities of the musculoskeletal system, painful motion is an important factor of disability. See 38 C.F.R. § 4.59 (2014).  The intent of the schedule is to recognize painful motion with joint or particular pathology as productive of disability. Id. Joints that are actually painful, unstable, or malaligned, due to healed injury, should be entitled to at least the minimum compensable rating for the joint. Id.  Special note should be taken of objective indications of pain on pressure or manipulation, muscle spasm, crepitation, and active and passive range of motion of both the damaged joint and the opposite undamaged joint. Id.; see also Burton v. Shinseki, 25 Vet. App. 1 (2011) (holding that section 4.59 applies to all forms of painful motion of joints, and not just to arthritis). 

Moreover, when evaluating disabilities of the musculoskeletal system, consideration must be given to functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements. 38 C.F.R. § 4.40 (2014).  Consideration must also be given to weakened movement, premature or excess fatigability and incoordination. 38 C.F.R. § 4.45 (2014); DeLuca v. Brown, 8 Vet. App. 202, 206 -07 (1995) (holding that the criteria discussed in sections 4.40 and 4.45 are not subsumed by the Diagnostic Codes applicable to the affected joint). 

The Court of Appeals for Veterans Claims (Court) clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded. See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  Instead, the Mitchell Court explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance, as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing. See 38 C.F.R. §§ 4.40, 4.45. Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  Thus, in evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.

The standard of proof to be applied in decisions on claims for Veterans' benefits is set forth in 38 U.S.C.A. § 5107 (West 2002).  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence. See also 38 C.F.R. § 3.102.  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails. See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied. See Alemany v. Brown, 9 Vet. App. 518 (1996).


Left Scapula Disability 

As a foundational matter, ratings based on function impairment of the upper extremities are predicated upon which extremity is the major extremity, with only one extremity being considered major. 38 C.F.R. § 4.69.  The evidence reflects that the Veteran is right-handed and as such the Board will review the minor shoulder rating codes for his left shoulder. 

The Veteran's left shoulder disability has been rated under Diagnostic Code 5203, for impairment of the scapula or clavicle.  Under this Code, malunion or nonunion without loose movement of the clavicle or scapula are to be rated as 10 percent disabling for the minor arm.  A 20 percent rating is granted for nonunion with loose movement or for dislocation of the minor arm.  This code indicates that impairment of the scapula or clavicle may also be rated on impairment of function of the contiguous joint. 

In addition, the Veteran's left shoulder disability may potentially be rated based on limitation of motion, under Diagnostic Code 5201.  Under this Diagnostic Code, limitation of motion at the shoulder level warrants a 20 percent rating for the minor arm.  Limitation of motion midway between the side and shoulder level also warrants a 20 percent rating for the minor arm.  Limitation of motion to 25 degrees from the side warrants a 30 percent rating for the minor arm.

The standard ranges of motion of the shoulder are 180 degrees for forward elevation (flexion) and 180 degrees for abduction.  The standard range of motion for internal and external rotation is 90 degrees. 38 C.F.R. § 4.71, Plate I.

A May 2006 private treatment report reflects complaints of chronic left shoulder pain, on and off for years since an in-service injury.  

An August 2006 VA treatment note reflects complaints of chronic shoulder pain. 

The Veteran underwent a VA examination in August 2008 and reported that he fractured his scapula during service and that it had progressively worsened since that time.  Current treatment included oxycodone.  There was no history of hospitalization or surgery for the left shoulder.  There were no constitutional symptoms of arthritis.  Joint symptoms included pain and stiffness.  There was no deformity, giving way, instability, weakness, episodes of dislocation/subluxation, or effusion.  Severe flare-ups were described as occurring weekly and lasting for 1 to 2 days, during which time the Veteran reported that he experienced a 50 percent decrease in functionality/range of motion.  

Objectively, flexion of the left shoulder was from 0 to 90 degrees with pain beginning at 80 degrees and no additional limitation of motion with repetitive use.  Left shoulder abduction was from 0 to 85 degrees, with pain beginning at 70 degrees and no additional limitation of motion with repetitive use.  Left shoulder external rotation was from 0 to 10 degrees with pain beginning at 10 degrees and no limitation of motion on repetitive use.  Left shoulder internal rotation was from 0 to 90 degrees with no pain and no additional loss of motion on repetitive use.  There were no recurrent shoulder dislocations, inflammatory arthritis, ankylosis, or loss of a bone or part of bone.  A summary of general joint conditions included painful movement of the left shoulder.  X-rays of the scapula were negative, as were x-rays of the left shoulder.  The examiner noted that a fracture of the left scapula was not found on examination.  The examiner also noted that the Veteran was not employed as a result of multiple sclerosis (not a service-connected condition). 

In May 2012 the Veteran testified that his left scapula symptoms had increased in severity and that he was unable to move his left shoulder to the same extent as his right shoulder.  He endorsed pain and less flexibility of the left shoulder.  When generally asked if he could raise his arm above his shoulder, the Veteran indicated that he could not as a result of pain. 

The Veteran underwent a VA examination in July 2012.  The examiner reviewed the claims file and noted an in-service history of a non-displaced fracture of the neck of the left scapula, with no hospitalization or surgery.  The Veteran reported a daily burning sensation in the left shoulder aggravated by cold/wet weather and lifting anything over 20 pounds.  He reported some relief with Percocet and cortisone injections.  He reported daily flare-ups with use.  

Objectively, left shoulder flexion was from 0 to 120 degrees with painful motion beginning at 70 degrees.  Left shoulder abduction was from 0 to 120 degrees, with painful motion beginning at 70 degrees.  The Veteran was able to perform repetitive-use testing with no additional limitation of motion of the shoulder/arm.  Functional loss of the shoulder/arm was described as less movement than normal, weakened movement, and pain on movement.  There was pain/localized tenderness on palpation of the joints/soft tissue/biceps tendon.  There was no guarding of the shoulder.  Muscle strength testing in shoulder abduction/flexion was normal.  There was no ankylosis.  No rotator cuff conditions were identified upon examination.  There was no history of mechanical symptoms (clicking, catching, etc.) or recurrent dislocation/subluxation of the glenohumeral joint.  There was no AC joint condition or any other impairment of the clavicle or scapula, other than shoulder pain, identified upon examination.  There was no history of total joint replacement or other surgery.  X-rays of the shoulder did not document degenerative or traumatic arthritis or any other significant findings/abnormalities.  The examiner expressly noted that there was no current x-ray evidence of fracture or other pathology.  The examiner also indicated that the left shoulder condition did not impact the Veteran's ability to work, noting that he also suffered from MS and used a bilateral cane which aggravated the left shoulder problems.  

Analysis

The Board finds that an initial 20 percent rating, but no higher, is warranted under Diagnostic Code 5201 (limitation of motion of the arm) for residuals of a fracture of the left scapula. 

To that end, the evidence shows the Veteran's left shoulder disability was manifested by pain, stiffness, weakened movement, and restricted range of motion throughout the appeal period.  The range of motion was functionally limited to roughly 90 degrees, which is at shoulder level.  Specifically, at his VA examination in August 2008, there was objective evidence of pain in the left arm with flexion and abduction beginning at 80 and 70 degrees, respectively.  He similarly experienced left pain shoulder pain beginning at 70 degrees of flexion and abduction on his VA examination in July 2012.  Moreover, during his hearing before the undersigned the Veteran indicated that he had problems raising his left arm above shoulder level due to pain.  In this case, the lay and medical evidence more nearly reflects the criteria for a 20 percent evaluation as the Veteran's left shoulder motion is shown to be limited to about, or just below, shoulder level.  Clearly, flexion to 70 or 80 degrees more nearly approximates 90 degrees (shoulder level) rather than 25 degrees from the side.  Therefore, while the criteria for a 20 percent evaluation are met, the criteria for the next higher evaluation are not met. 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code 5201.

The Board acknowledges that the Veteran has pain.  This is well documented in the lay and medical evidence.  Furthermore, the Veteran is competent to report that his disability is worse than presently evaluated.  In this regard, the Board accepts that he has functional impairment, pain and motion limited to shoulder level. See DeLuca, supra.  The Board further finds that the Veteran's own reports of symptomatology to be credible.  However, neither the lay nor medical evidence reflects the functional equivalent of impairment required for a higher evaluation. The more probative evidence consists of that prepared by neutral, trained medical professionals, and such evidence demonstrates that the 20 percent evaluation assigned herein is appropriate for the Veteran's limitation of motion to shoulder level.  Also, although the evidence shows that the Veteran's disability would likely interfere with work to the extent that pushing/pulling and/or overhead movements are used, the Veteran did not report any lost time from work or significant interference with his job performance due to his left shoulder condition.  Therefore, the Board finds that the current evaluation contemplates functional impairment due to pain and restricted range of motion, as well as some interference with employment. See DeLuca, supra

The Board has considered other diagnostic codes pertaining to the shoulder and arm.  As there is no showing of ankylosis, however, Diagnostic Code 5200 is not for application.  Further, there is no showing of any impairment of the left humerus or disability comparable therewith.  Therefore, Diagnostic Code 5202 is inapplicable.  Furthermore, there is no showing of dislocation of the clavicle or scapula and/or nonunion of the clavicle or scapula with loose movement as to warrant a higher rating under Diagnostic Code 5203.  There are no other relevant diagnostic codes for consideration.

Lastly, to the extent that the 2012 VA examiner indicated that his use of a bilateral cane for MS (a non-service connected condition) aggravated the left shoulder condition, the Board notes that it is precluded from differentiating between symptomatology attributed to a nonservice-connected disability and a service-connected disability in the absence of medical evidence which does so. Mittleider v. West, 11 Vet. App. 181, 182 (1998).  The examiner did not provide any specific medical findings in this regard. 

In summary, resolving all doubt in the Veteran's favor, the Board concludes that a 20 percent rating, but no higher, is warranted for residuals of a fracture of the left scapula.  

Extraschedular & TDIU Consideration

In exceptional cases, including when a disability causes marked interference with employment or requires frequent periods of hospitalization, a higher evaluation may be available on an extraschedular basis. See 38 C.F.R. § 3.321(b) (2014).  Under Thun v. Peake, 22 Vet. App. 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as 'governing norms.'  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating.

In this case, the Board finds that there is no indication of an exceptional disability picture such that the schedular evaluation for the Veteran's service-connected shoulder disability is inadequate for any time frame within the appeal period. See Thun, supra.  The symptoms associated with his disability (i.e., pain, weakness, reduced motion) are not shown to cause any impairment that is not already contemplated by the rating criteria. See 38 C.F.R. §§ 4.40, 4.45, 4.59.  Given the variety of ways in which the rating schedule contemplates functional loss for musculoskeletal disabilities, the Board concludes that the schedular rating criteria reasonably describe the Veteran's disability picture.  In short, there is nothing exceptional or unusual about the Veteran's shoulder disability because the rating criteria reasonably describe his disability level and symptomatology. Thun, 22 Vet. App. at 115. 

Lastly, in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court of Appeals for Veterans Claims held that a total disability rating based on individual unemployability (TDIU) is part of a claim for a higher rating when such claim is raised by the record or asserted by the claimant.  In this case, however, TDIU is not raised as the Veteran has not asserted and the other evidence of record does not indicate that he is unable to obtain and retain substantially gainful employment as a result of the service-connected disability.

ORDER

An initial 20 percent evaluation for residuals of a fracture of the left scapula is granted, subject to the law and regulations governing the payment of monetary benefits.



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


